October 30, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                          ANGELICA MARTINEZ, Appellant

NO. 14-11-00869-CV                          V.

        FALLAS PAREDES AND J&M SALES OF TEXAS, L.L.C., Appellees
                   ________________________________

        This cause, an appeal from the judgment in favor of appellees, FALLAS
PAREDES AND J&M SALES OF TEXAS, L.L.C., signed, July 8, 2011, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED. We order appellant,
Angelica Martinez to pay all costs incurred in this appeal. We further order this decision
certified below for observance.